UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-54563 PREMIER BIOMEDICAL, INC. (Exact name of registrant as specified in its charter) Nevada 27-2635666 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 25 Jackson Center, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (814) 786-8849 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May 16, 2017, there were 491,852,004 shares of common stock, $0.00001 par value, issued and outstanding. PREMIER BIOMEDICAL, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION. ITEM 1 Financial Statements. 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk. 29 ITEM 4 Controls and Procedures. 29 PART II – OTHER INFORMATION. ITEM 1 Legal Proceedings. 30 ITEM 1A Risk Factors. 30 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds. 30 ITEM 3 Defaults Upon Senior Securities. 30 ITEM 4 Mine Safety Disclosures. 30 ITEM 5 Other Information. 30 ITEM 6 Exhibits. 31 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading: “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 3 Table of Contents ITEM 1 FINANCIAL STATEMENTS PREMIER BIOMEDICAL, INC. CONDENSED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accounts payable, related parties Accrued interest - Accrued interest, related parties Convertible notes payable, net of discounts of $-0- and $149,456 at March 31, 2017 and December 31, 2016, respectively - Notes payable, related parties Derivative liabilities Total current liabilities Total liabilities Commitments and contingencies - - Stockholders' equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, 2,000,000 and -0- shares issued and outstanding at March 31, 2017 and December 31, 2016, respectively Common stock, $0.00001 par value, 1,000,000,000 shares authorized, 491,852,004 and 304,556,650 shares issued and outstanding at March 31, 2017 and December 31, 2016, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to financial statements. 4 Table of Contents PREMIER BIOMEDICAL, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, (Restated) Revenue $
